WINCH, J.
It appears that Sarah McGuire died in this county, leaving an estate of which Mary McGillin was appointed administratrix, and when Mary McGillin died, Edward M. McGillin was appointed her administrator, and filed a final account that should have been filed by Mary McGillin as administratrix on the estate of Sarah McGuire, claiming special compensation and attorney fees for extra services rendered in and for the filing of that final account, which were allowed by the probate court in the sum of one hundred dollars for extra compensation to the administrator, and seventy-five dollars attorney fees.
The matter went to the common pleas court and the common pleas court allowed the attorney fees, but reversed the probate court on the allowance to the administrator for extra compensation.
We hold, that under circumstances warranting it, the probate court has authority to allow special compensation and attorney fees to the administrator of the estate of an administrator of another estate, for extra services performed by the last administrator and his attorneys in and about the filing of the final account of the deceased administrator of the first estate.
And so, upon the review of this case, we find that attorney fees were properly allowed, and owing to the fact that the account itself is not before us or attached to the record or bill of exceptions, we are unable to determine whether the extra com*41pensation should have been allowed the administrator, or not, and therefore affirm the common pleas court in the reversal of the probate court.
The judgment of the court of common pleas is affirmed in that regard.
Both the petition of the plaintiff in error and the cross-petition of the defendant in error are dismissed.
Hale and Marvin, JJ., concur.